Citation Nr: 0921549	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for right brachial 
plexopathy.

2. Entitlement to service connection for right carpal tunnel 
syndrome.  

3. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1968 to February 1971.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO)  

In December 2008, the Veteran failed to appear for a 
scheduled hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1. Right brachial plexopathy was not affirmatively shown to 
have had onset during service; the current right brachial 
plexopathy, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin.  

2. Right carpal tunnel syndrome was not affirmatively shown 
to have had onset during service; the current right carpal 
tunnel syndrome, first diagnosed after service, is unrelated 
to an injury, disease, or event of service origin.

3. Hepatitis C was not affirmatively shown to have had onset 
during service; the current hepatitis C, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin.  




CONCLUSIONS OF LAW

1. Right brachial plexopathy was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).  

2. Right carpal tunnel syndrome was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008). 

3. Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004, in September 2004, and in March 
2006.  The VCAA notice included the type of evidence needed 
to substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service 
treatment records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any nonfederal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in October 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, VA records and private medical records.  
The Veteran was afforded a VA examination for the claim of 
service connection for hepatitis C.  He has not been afforded 
a VA examination for the claims of service connection for 
right brachial plexopathy and right carpal tunnel as the 
record does not indicate that the disabilities may be 
associated with the Veteran's service as there is no medical 
evidence that suggests a nexus to service or credible 
evidence of continuity of symptomatology since service or 
other possible association with service.  For this reason, a 
VA medical examination or medical opinion on the questions of 
service connection for these disabilities is not required to 
decide the claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As the Veteran has not otherwise identified any additional 
evidence pertinent to the claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service treatment records show that in November 1969 the 
Veteran was in a vehicle accident and he complained of lower 
back and head pain.  X-rays of the cervical and lumbosacral 
segments of the spine were negative.  There were no abnormal 
neurological findings.  The remainder of the service 
treatment records contain no complaint, finding, history, 
treatment, or diagnosis of any neurological injury, including 
right brachial plexopathy or right carpal tunnel syndrome.  

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of hepatitis C. 

On separation examination, the evaluations of the upper 
extremities and the neurological evaluation were normal.   
Neither right brachial plexopathy nor right carpal tunnel 
syndrome nor hepatitis C was listed as a defect or as a 
diagnosis. 

After service, VA records show that in June 2003 the Veteran 
complained of right shoulder, arm, and hand pain of two 
weeks' duration.  Although he was not sure how he injured his 
arm, the pain started after he had scrapped paint for two 
weeks and after working breaking horses. When he was seen in 
July 2003, he had pain, numbness, tingling, and a burning 
sensation from his right shoulder to his fingers.  In 
September 2003, electrodiagnostic testing suggested findings 
of right brachial plexopathy and carpal tunnel syndrome.  In 
May 2004, the Veteran stated that in April 2003 he fell 10 to 
20 feet from a ladder after which he was unable to use his 
right arm and he developed pain from the shoulder to the 
fingers.

VA records show that in August 2004 the Veteran tested 
positive for hepatitis C with no prior evaluation or 
treatment for hepatitis C.  History included exposure to 
noncombat exposure to blood in service, a blood transfusion 
before 1992, intravenous drug use from the late 1970s to the 
early 1980s, and unprotected sex.  



In October 2004, the Veteran completed a VA questionnaire for 
risk factors for hepatitis C.  He identified his risk factors 
as intravenous drug use, high-risk sexual activity, tattoos 
or body piercings, shared toothbrushes or razors, and a blood 
transfusion in the 1980s. 

On VA examination in March 2005, the Veteran stated that 
during service he used intravenous drugs and engaged in high-
risk sexual activity.  He denied body piercing, share 
toothbrushes or razors or a blood transfusion during service.  
The diagnosis was hepatitis C.  The examiner expressed the 
opinion that as hepatitis C was diagnosed in 2004 it was 
impossible to pinpoint when the Veteran contracted the 
disease. 

In his substantive appeal, the Veteran attributed hepatitis C 
to shots by [air]gun during basic training. 

Analysis 

Right Brachial Plexopathy and Right Carpal Tunnel Syndrome

On the basis of the service treatment records, neither right 
brachial plexopathy nor right carpal tunnel syndrome was 
affirmatively shown to have been present during service, and 
service connection for either right brachial plexopathy or 
for right carpal tunnel syndrome under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established. 

As the Veteran has not argued or stated and as there is no 
other competent evidence during service or since service that 
either right brachial plexopathy or right carpal tunnel 
syndrome was noted or observed during service, the principles 
of service connection pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).



After service the records show that right brachial plexopathy 
and right carpal tunnel syndrome were first diagnosed by 
electrodiagnostic testing in September 2003 and history 
included pain, numbness, tingling, and a burning sensation 
from the right shoulder to the fingers, dating to April 2003, 
when the Veteran fell from a ladder and injured his right arm 
after which he developed pain from the shoulder to the 
fingers. 

On the question of whether service connection may be granted 
as the disabilities were first diagnosed after service, 
considering all the evidence, including that pertinent to 
service under 38 C.F.R. § 3.303(d), as neither right brachial 
plexopathy nor right carpal tunnel syndrome service is a 
condition under case law that has been found to be capable of 
lay observation, the determination as to the presence of the 
disabilities therefore is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claims.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  Also to 
the extent the Veteran's statements are offered as evidence 
of a nexus between the post-service diagnosis and service, 
where, as here, there is a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claims.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  

For the above reasons, the Board rejects the lay evidence as 
competent evidence on the questions of a medical diagnosis or 
of medical causation.

And as there is no medical evidence that associates either 
the right brachial plexopathy or the right carpal tunnel 
syndrome with an injury, disease, or event of service origin, 
and as previously explained, there is no indication that 
either the right brachial plexopathy or the right carpal 
tunnel syndrome may be associated with service or other 
possible association with service, VA does not have the duty 
to obtain a medical examination or medical opinion to 
substantiate the claim.

As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent evidence, and as there is no such competent 
medical evidence favorable to the claims for the reasons 
articulated, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Hepatitis C

On the basis of the service treatment records, hepatitis C 
was not affirmatively shown to have had onset during service 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

And as there is no competent evidence either contemporaneous 
with or after service that hepatitis C was otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).




After service, hepatitis C was first diagnosed in 2004, 33 
years after service, but as hepatitis C is a viral disease 
that may be asymptomatic at the time of infection, service 
connection may still be warranted if all the evidence 
establishes that the disease was incurred in service under 38 
C.F.R. § 3.303(d).  

Hepatitis C is not a condition under case law that has been 
found to be capable of lay observation, the determination as 
to the presence of the disability therefore is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

Hepatitis C is spread primarily by contact with infected 
blood or blood products. Blood transfusions, intravenous drug 
use, and high-risk sexual activity are recognized risk 
factors for hepatitis C.

The Veteran has attributed hepatitis C to shots by airgun in 
basic training and he has described intravenous drug use and 
high-risk sexual activity during service.  As for injections 
by airgun, VA does not consider injections by airgun as a 
major risk factor for hepatitis C.  Veterans Benefits 
Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 
30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  And there 
is no competent evidence of record that injection by airgun 
is a major risk factor for hepatitis C.  



As for intravenous drug use, which is a recognized risk 
factor for hepatitis C, the law prohibits service connection 
for a disease, resulting from willful misconduct due to the 
abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 
C.F.R. § 3.301(a).

As for high-risk sexual activity, which is also a recognized 
risk factor for hepatitis C, the VA examiner expressed the 
opinion that as hepatitis C was diagnosed in 2004 it was 
impossible to pinpoint when the Veteran contracted the 
disease.  In other words, the VA examiner was unable to 
discern the source or onset of hepatitis C.  As the VA 
examiner would have to resort to speculation as to the source 
or to the onset of hepatitis C and as the law provides that 
service connection may not be based on resort to speculation 
or remote possibility, 38  C.F.R. § 3.102, the medical 
evidence of record opposes, rather than supports, the claim.

As for the probative weight of the Veteran's statements, 
relating hepatitis C to events in service, where as here the 
determination questions involve a medical diagnosis, not 
capable of lay observation, and of medical causation, where a 
lay assertion of medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  For this reason, 
the Board rejects the Veteran's statements as competent 
evidence to establish that hepatitis C is related to an event 
of service origin. 

As the Board may consider only competent, independent medical 
evidence to support its findings on questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as there is no such competent medical 
evidence favorable to the claim for the reasons articulated, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

ORDER

Service connection for right brachial plexopathy is denied. 

Service connection for right carpal tunnel syndrome is 
denied. 

Service connection for hepatitis C is denied. 


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


